             Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 1 of 12




GISKAN SOLOTAROFF & ANDERSON LLP
90 Broad Street, 10th Floor
New York, New York 10004
Catherine Anderson
(212) 847-8315
Attorney for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

Robert Mallin,

                          Plaintiff,                                        Case No.

v.
                                                                            COMPLAINT
Retail Worx LLC,
                                                                            JURY TRIAL DEMANDED
                           Defendant.
------------------------------------------------------------------------X


        1.       Plaintiff Robert Mallin, by and through his undersigned counsel, brings this action

for discrimination in employment on the basis of sex and gender in violation of Title VII of the

Civil Rights Act of 1964 (“Title VII”) as amended, 42 U.S.C. §§ 2000e, et seq., discrimination in

employment on the basis of sex, gender, and familial status in violation of the New York State

Human Rights Law, the New York Executive Law §§ 290 and 296 (“NYSHRL”), and

discrimination in employment on the basis of sex, gender, and caregiver/familial status under the

New York City Human Rights Law, N.Y. City Adm. Code § 8-101 et seq. (“NYCHRL”)

(hereinafter collectively referred to as the “anti-discrimination laws”) against his former

employer, Defendant Retail Worx, LLC, also known as “Flagship.”




                                                              1
             Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 2 of 12




                                          THE PARTIES

        2.       Mr. Mallin is a 49-year-old man and new father. He resides in Brooklyn, New

York.

        3.       Defendant Retail Worx, LLC (“RWX”), also known as “Flagship,” is an

investment holding and management company incorporated in Delaware with its headquarters

located at 399 Lafayette Street, 2nd Floor, New York, New York 10003, and additional offices at

676 Broadway, New York, New York 10012. RWX is a multi-concept group which focuses on

brand development and retail growth, primarily with food and health brands, including restaurant

concepts such as Omakasa and TacoDumbo.

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction pursuant to 42 U.S.C. §§ 2000e, et seq., and 28

U.S.C.§ 1331.

        5.       This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

        6.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b) and (c) because the majority of unlawful acts complained of occurred in, and the records

relevant to such practices are maintained in, this District where the Defendant resides.

                                    STATEMENT OF FACTS

        7.       In August 2018, Mr. Mallin commenced work as a Regional General Manager at

RWX. Mr. Mallin’s role as the Regional General Manager at Retail Worx was a multifaceted,

complicated role which required Mr. Mallin to oversee multiple locations of Taco Dumbo and

Omakasa, which are fast casual restaurants.




                                                       2
            Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 3 of 12




       8.       As the Regional General Manager, Mr. Mallin was responsible for the day-to-day

operations for multiple restaurants (referred to by RWX as “stores”) and provided the leadership,

direction, and support to stores’ management-level employees as was necessary to consistently

exceed customer expectations through the service of high-quality hospitality, food, beverages,

and convenience products in a clean, comfortable, and exciting environment while achieving

sales and profit objectives.

       9.       Mr. Mallin’s responsibilities as Regional General Manager were extensive and

included the following:

   •   Developing a cohesive team of managers, store associates, chefs, and line employees

       in each of his/her stores within their region, and having them embrace the Mission,

       Vision, Core Values, and Culture of Retail Worx while working together towards

       achieving the common goals of the organization.

   •   Ensure that appropriate, budgeted staffing levels (management & hourly) of stores are

       achieved and maintained.

   •   Participate with People & Culture in the recruiting and hiring of high-quality

       employees (both salaried & hourly) and ensuring that each employee goes through the

       Induction session and completes the Spiritually Certified training.

   •   Ensure pre-shift meetings, departmental meetings, weekly manager meetings, and

       one-on-one coaching sessions are utilized as necessary to move operation to the next

       level and continuously improve the operation.

   •   Ensure that performance reviews of all hourly employees are completed yearly.




                                                    3
         Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 4 of 12




   •   Assist People & Culture in ensuring that each store’s employee files are complete,

       including thorough, signed documentation for all disciplinary incidents.

   •   Ensure thorough documentation of all incidents, including counseling sessions,

       accidents/injuries with regards to workers’ compensation, and termination reports.

       Continually assess the status of current management teams, developing action plans

       to address the developmental issues of each team member, and following through on

       the progress of each manager and kitchen employee.

   •   Coach, mentor, and develop the management team as well as key hourly employees

       to ensure long-term viability and success of each store in the company.

       10.      In addition, as the Regional General Manager, Mr. Mallin was responsible for

Product Quality of Operations, including:

   •   Ensuring that each store is operating at or above standards.

   •   Working closely with store management teams to ensure the quality of all aspects of the

       stores, including Beverage Service, Food Production, Timely Service Execution, and

       Physical Plant structure, and the following responsibilities:

             o Regular meetings with the kitchen team regarding proper handling procedures

                of all products, including freshness of the product.

             o Ensuring a safe and clean environment is the norm and all products and

                equipment are being handled properly.

             o Regular review of online and live guest feedback along with staff feedback

                regarding food, beverage, and hospitality.



                                                        4
         Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 5 of 12




             o Maintaining Department of Health standards at all times and performing a

                timely review, following up, and establishing action plans as needed for:

                       Sanitation Shop Scores

                       Health Department Inspections

                       Food & Service Quality Shop Scores

       11.      Mr. Mallin was also required to possess extensive technical knowledge of all

operating systems and products, including:

   •   Possessing a working knowledge of the systems and platforms used within RWX,

       including proficiency in the following:

             o Opening and closing procedures including the:

                       Ability to effectively run a shift, including bar functions (during any

                        meal period, any day of the week);

                       Knowledge of appropriate music and lighting levels in the stores;

                       Knowledge and oversight of all security procedures and programs; and

                       Knowledge of HVAC systems and any inherent issue;

             o All necessary accounting procedures and administrative paperwork procedures:

                       Revenue;

                       A/P; and

                       Payroll & Cash handling if applicable.

   •   Full and complete knowledge of the store concept, vision statement, core values,

       hospitality guide, and employee policy manual.




                                                       5
          Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 6 of 12




   •   Complete product knowledge.

   •   Knowledge of scheduling platform and any other future platforms that are

       implemented within the operation.

       12.      Mr. Mallin also was required as the Regional General Manager to develop and

promote the stores, and to contribute financially to RWX’s growth and bottom line, by engaging

in the following activities:

   •   Working with the management teams to increase guest counts, daily sales, and

       operational profitability, and helping develop a loyal guest following;

   •   Monitoring and working with the managers to ensure the execution of the annually

       established marketing plans for all stores;

   •   Demonstrating a strong performance with respect to managing the financial health of

       the business;

   •   Possessing knowledge of actual trends in covers, check averages, menu mix, and

       demand by meal periods, in real time; and

   •   Ensuring that stores meet and exceed budgeted financial goals, including the

       following responsibilities:

             o Working with the General Manager & Kitchen Manager to develop each

                store’s annual budget for review by the Executive Team;

             o Monitoring and maintaining all cost control centers; further development of

                cost savings programs and strong follow through on all systems;




                                                     6
          Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 7 of 12




             o Monitoring trends in all areas from sales, to costs, cover counts, etc. and

                proactively reporting on such to the Executive Team;

             o Working side by side with management teams to manage labor in real time, by

                meal periods and days of the week;

             o Analyzing weekly flash reports and monthly Profit and Loss statements,

                developing accurate plans from them, implementing them, and following

                through on plans; and

             o Ensuring there is keen oversight in place for all aspects of purchasing, storage,

                and inventory within each store.

       13.      Mr. Mallin’s work at RWX as a Regional General Manager was highly regarded.

On March 29, 2019, he received a strong and overall very favorable annual performance review.

In this review, Mr. Mallin obtained “exceeds” or “meets” job evaluation performance standards

in 10 out of a total of 12 criteria. At or around this time, he also received a 5% raise of

$5,000.00. The Chief Operating Officer of RWX, Christian Palikuca, to whom Mr. Mallin

reported directly, told Mr. Mallin that he was the only employee at RWX receiving a raise, that

his review was the best review that Mr. Palikuca was delivering, and that, in sum and substance,

he really deserved a larger raise. Mr. Palikuca told Mr. Mallin that his 5% raise was being made

in “good faith” to retain Mr. Mallin, and that he should not worry because he would be taken

care of financially by RWX for his good work.

       14.      On or around May 10, 2019, Mr. Mallin informed RWX that he and his partner

were pregnant and that he was anticipating becoming a new father in the Fall 2019. At this time,

Mr. Mallin’s colleague, Sara Unal, who held the role as Assistant to the Chief Operating Officer



                                                       7
          Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 8 of 12




and Founder, Jon Kreiger, told Mr. Mallin that he had just “shot himself in the foot” by notifying

RWX that he was going to become a new father because RWX was not a family friendly place to

work.

        15.    Approximately ten days later, on May 20, 2019, Mr. Mallin met with Rainlove

Lampariello, the Director of Operations at RWX. During this meeting, Mr. Lampariello

suggested that Mr. Mallin move to an office role because both Mr. Lampariello and Mr. Palikuca

thought it would be a better fit with Mr. Mallin’s new “life change” and would give Mr. Palikuca

support in the office.

        16.    On May 21, 2019, Mr. Mallin met with Mr. Palikuca and Mr. Lampariello. They

informed Mr. Mallin that they had hired someone else to perform his job as Regional General

Manager and that Mr. Mallin would be moving to an office role once the new Regional General

Manager was up to speed. Mr. Mallin was not provided a job description for the office position,

nor could Mr. Palikuca clearly articulate his new role and responsibilities. Mr. Mallin

understood that his change in position at RWX was due to his recent announcement that he and

his partner were expecting a baby. There was no other reason for this sudden and unfavorable

change in his job position. Mr. Mallin understood the new role to be a demotion.

        17.    On May 24, 2020, after Mr. Mallin had not shown excitement for the new office

role and viewed it as a demotion from his position as Reginal General Manager, Mr. Mallin was

called back to meet with Mr. Palikuca and Mr. Lampariello. During this meeting, Mr. Palikuca

stated the Corporate Operations Manager role was a better fit for Mr. Mallin’s new life change.

Mr. Palikuca told Mr. Mallin that he had better get excited about the new role or he would not

have a job.




                                                     8
          Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 9 of 12




        18.    On May 31, 2020, Mr. Mallin had a telephone call with Mr. Lampariello in which

Mr. Mallin stated that the job as Corporate Operations Manager was a demotion and that it was

just thrown together with no thought. Mr. Mallin stated that he had not received a job

description, which showed how little regard Mr. Lampariello and Mr. Palikuca had for the new

role.

        19.    On June 2, 2019, Mr. Lampariello sent Mr. Mallin an email with a job description

for the position of Corporate Operations Manager. The role of Corporate Operations Manager,

as defined from the job description, had little to no guest contact, no direct reports, and no direct

impact financially on RWX’s bottom line. The role was heavily administrative and task focused.

The Corporate Operations Manager position clearly was a junior role better suited for someone

early in their career and was not well suited for a tenured manager in the restaurant industry,

such as Mr. Mallin, who recently had received a very strong performance review.

        20.    Within that same hour on June 2, 2019, Mr. Lampariello sent a welcome email for

Mr. Mallin’s replacement as Regional General Manager.

        21.    Mr. Mallin’s reassignment and de facto demotion occurred within months of his

having received a very favorable annual review and a raise for his work as Regional General

Manager and swiftly followed his announcement that he soon would be a new father. Mr.

Mallin’s reassignment came with little warning or valid reason, other than the fact that he was

expecting a child with his partner. Both Mr. Palikuca and Mr. Lampariello had emphasized that

Mr. Mallin’s new position as Corporate Operations Manager would be a “better fit” for his “life-

change” when the baby arrived. In essence, Mr. Mallin was removed as Regional General

Manager, a position at which he had excelled, and demoted to a less prestigious and highly




                                                       9
         Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 10 of 12




administrative position for which he had fewer qualifications. The position of Corporate

Operations Manager provided less upside and fewer opportunities for career advancement. Mr.

Mallin was thus being demoted to a less significant role within the organization. The demotion

was based entirely on Mr. Mallin’s sex and parental status.

       22.     On or around June 2, 2019, RWX hired a replacement, Warren Krieg, who

essentially took over Mr. Mallin’s former role as Regional General Manager, a position in which

Mr. Mallin previously had performed very well. Although Mr. Mallin was disappointed and

confused by his de facto demotion, he continued to work diligently at RWX in his new position.

       23.     On October 5, 2019, Mr. Mallin’s child was born (two weeks prior to the due

date), and Mr. Mallin commenced parental leave, which RWX had granted him in advance of the

birth. When Mr. Mallin sent notice of his son’s birth, there was no response from RWX.

       24.     Mr. Mallin had agreed to respond to emails and work remotely as may be required

during his parental leave. Mr. Mallin started to notice during his parental leave that he was being

removed from conversations that he should have been part of at RWX. Indeed, it was becoming

clear to Mr. Mallin that RWX was using his absence during parental leave as another opportunity

to push him out by taking away more of his work responsibilities.

       25.     On or around October 21, 2019, Mr. Mallin informed RWX that he would return

to work on October 28, 2019. On October 28, 2019, RWX terminated Mr. Mallin without cause.

Mr. Mallin’s termination was pre-textual and designed to conceal that he was actually terminated

because of his sex and parental/caretaker status.




                                                    10
         Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 11 of 12




        26.      Mr. Mallin has fulfilled his duty to mitigate damages and has obtained a new

employment position, which pays materially less than his former position with RWX. As a

result of RWX’s actions, Mr. Mallin has suffered, and continues to suffer, damages.

        27.      On February 4, 2020, Mr. Mallin filed a timely charge with the Equal

Employment Opportunity Commission (“EEOC”).

        28.      At Mr. Mallin’s request, the EEOC issued a Notice of Right to Sue, which he

received on March 26, 2021. A copy is attached hereto as Exhibit A. This action has been

timely commenced within ninety (90) days of the EEOC’s issuance of the Notice of Right to

Sue.

                                 FIRST CAUSE OF ACTION
                 (Gender and Sex Discrimination in Violation of 42 U.S.C. § 2000e)

        29.      Plaintiff repeats and realleges each and every allegation contained above as if set

forth fully herein.

        30.      Defendant discriminated against Plaintiff in the terms and conditions of his

employment based on his sex and gender in violation of 42 U.S.C. §2000e.

                                 SECOND CAUSE OF ACTION
              (Gender, Sex and Familial Status Discrimination in Violation of NYSHRL)

        31.      Plaintiff repeats and realleges each and every allegation contained above as if set

forth fully herein.

        32.      Defendant discriminated against Plaintiff in the terms and conditions of his

employment based on his gender and sex and familial status in violation of NYSHRL, the New

York Executive Law §§ 290 and 296.

                                   THIRD CAUSE OF ACTION
         (Gender, Sex, and Caregiver/Familial Status Discrimination in Violation of NYCHRL)




                                                      11
         Case 1:21-cv-03763-JPC Document 1 Filed 04/28/21 Page 12 of 12




        33.     Plaintiff repeats and realleges each and every allegation contained above as if set

forth fully herein.

        34.     Defendant discriminated and retaliated against Plaintiff in the terms and

conditions of his employment based on his gender and sex and caregiver/familial status in

violation of NYCHRL.

                                          JURY DEMAND

    Plaintiff demands a trial by jury of all issues as of right by jury.

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

    A. Awarding Plaintiff lost wages and compensatory damages, including damages for

        emotional distress;

    B. Awarding Plaintiff punitive damages in an amount to be determined at trial;

    C. Awarding Plaintiff all costs of this action and reasonable attorney’s fees; and

    D. Granting Plaintiff such other relief as the Court deems appropriate and equitable,

        including injunctive and declaratory relief as may be required in the interest of justice.

Dated: April 28, 2021
       New York, New York


                                                                GISKAN SOLOTAROFF
                                                                  & ANDERSON LLP

                                                                /s/ Catherine E. Anderson
                                                                _____________________________
                                                                Catherine E. Anderson, Esq.
                                                                Email: canderson@gslawny.com
                                                                90 Broad Street, 10th Floor
                                                                New York, NY 10004
                                                                Tel: (212) 847-8315




                                                       12
